FILED
                              NOT FOR PUBLICATION                            AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOLOMON FARR,                                    No. 09-16587

                Plaintiff - Appellant,           D.C. No. 2:08-cv-02974-GGH

  v.
                                                 MEMORANDUM *
SOLANO COUNTY,

                Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Gregory G. Hollows, Magistrate Judge, Presiding **

                             Submitted August 10, 2010 ***

Before:         O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Solomon Farr, a California state prisoner, appeals pro se from the district

court’s order denying his motion for reconsideration under Federal Rule of Civil


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Appellant consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c). Appellee has not appeared in this action.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 60(b) in his 42 U.S.C. § 1983 action. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. See Sch. Dist. No. 1J,

Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by concluding that Farr failed

to establish grounds for relief from judgment under Rule 60(b). See id. at 1263

(listing grounds for relief under Rule 60(b)).

      AFFIRMED.




                                           2                                   09-16587